Citation Nr: 1539172	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ankle and foot conditions, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, with additional service in the reserves.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned Veterans Law Judge at a July 2015 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For a variety of reasons, the Board finds that remand is necessary in order to properly adjudicate the issues on appeal.




National Guard/Reserve Treatment Records and Updated VAMC Records

As a preliminary matter, the Veteran stated that he served in the National Guard while stationed at Fort McCoy in Wisconsin after separation from service.  The Veteran's DD Form 214 indicates that upon separation he was transferred to the Army Reserves for the period until September 1971.  The Board finds that clarification as to his service in the National Guard or Reserves is necessary, and attempts should be made to obtain any potentially outstanding service treatment records associated with this National Guard and/or Reserve service.

Additionally, at the Veteran's July 2015 videoconference hearing, he indicates that he has received treatment at the Des Moines VA Medical Center (VAMC) as recently as 2015.  The Veteran's claims file contains Des Moines VAMC treatment records up until May 2012.  Thus, any updated VA treatment records should be obtained.

Hearing Loss and Tinnitus

With respect to the Veteran's September 2012 VA audiological examination and subsequent October 2012 medical opinion, the Board finds that clarification is necessary regarding the possibility of a delayed onset of hearing loss as the result of exposure to noise while in-service, specifically, as claimed by the Veteran, small arms fire, helicopter noise, and truck noise.  While the examiner concludes that the Veteran's hearing loss is likely the result of significant post-service occupational and recreational noise exposure, he does not address whether traumatic noise exposure in-service could have led to a delayed onset of hearing loss that may have been worsened by post-service exposure.

Bilateral Ankle/Foot Condition

The Veteran's October 2012 VA examiner notes that the Veteran clearly had joint pain and swelling prior to enlistment in service, and that there is "no evidence" that such joint pain and swelling was aggravated beyond normal progression in service.

With regard to a claim such as this one that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111  (West 2014).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2014).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government. See Cotant v. Principi, 17 Vet. App. 116, 131(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a preexisting disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).

The Veteran has a current diagnosis of hammer toes and osteoarthritis of the feet.  The Board notes that on the Veteran's July 1967 entrance examination he indicated that he had a history of swollen or painful joints and foot trouble, specifying that he had foot swelling.

As noted, the October 2012 VA examiner stated that the Veteran "clearly had joint pain and swelling prior to service," and that there was "no evidence" that this preexisting problem had been aggravated by service beyond normal progression.  

Here, the Board notes the "onerous" standard with respect to potentially preexisting conditions and finds that Remand for a clarifying VA opinion is necessary.  While the examiner notes that the Veteran's joint pain and swelling clearly preexisted service, it is unclear that this swelling and pain is the same condition that led to the Veteran's currently diagnosed hammer toes and osteoarthritis.  Thus, the examiner should state whether there is clear and unmistakable evidence that the Veteran's hammer toes and osteoarthritis, or a condition which led to these disabilities, clearly and unmistakably preexisted service.  If so, the examiner should state whether there is clear and unmistakable evidence that these conditions were not permanently worsened by active duty service, while specifically addressing relevant in-service treatment.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's Army Reserve and/or National Guard service.  Obtain any outstanding service treatment records associated with such service.

2.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

Obtain any outstanding updated VA treatment records, specifically from the Des Moines, Iowa VAMC, and associate them with the claims file.

3.  Return the claims file to the October 2012 VA audiological examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  
The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted.  The examiner must: 

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability and/or tinnitus is associated with his military service, to include any in-service noise exposure.  In addressing this matter, the examiner must consider the Veteran's lay statements in the claims file.  In addition, the examiner should address the possibility of any delayed onset of hearing loss, which may have manifested after separation from service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address the results of the Veteran's audiological testing upon separation from service.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  Return the claims file to the October 2012 VA orthopedic examiner.  If this examiner is not available, return the file to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted. The examiner must: 

a) Provide an opinion as to whether the Veteran's currently diagnosed foot/ankle conditions clearly and unmistakably (obviously or manifestly) existed prior to his active duty service. 

Then address either b) and/or c) below, as appropriate:

b)  If the Veteran's foot/ankle conditions did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the conditions originated during, or are etiologically related to, his active duty service.

c)  If the Veteran's foot/ankle conditions did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether such disorders clearly and unmistakably (obviously or manifestly) were not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

It is requested that the examiner use the standard of clear and unmistakable where appropriate in rendering his/her opinion.

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be completed.  The examiner's written report must be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  Specifically, the examiner should discuss the Veteran's entrance examination and relevant in-service treatment. 

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




